           Case 6:19-cv-00394-ADA-JCM Document 22 Filed 09/16/19 Page 1 of 5



                                UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION


 TIFFANY BISSELL,

                 Plaintiff,

 v.                                                        6:19-cv-00394-ADA-JCM

 BANK OF AMERICA, N.A. and
 TRANSUNION LLC,

                 Defendants.



                                    JOINT RULE 26(f) REPORT

           Pursuant to this Honorable Court’s Order (Dkt. #19), TIFFANY BISSELL (“Plaintiff”),

BANK OF AMERICA, N.A. (“BANA”) and TRANSUNION LLC (“TransUnion”) (collectively,

“Defendants”) submit their Joint Rule 26(f) Report.

      1. Are there any outstanding jurisdictional issues? For removed cases based on diversity
         jurisdiction, do the parties agree that the amount in controversy exceeded $75,000 at the
         time of removal? If not, each party should state its position on the amount in controversy.

           There are no outstanding jurisdiction issues.

      2.   Are there any unserved parties? If more than 90 days have passed since the filling of the
           Complaint or Petition, should these unserved parties be dismissed?

           All parties in the matter have been served and are represented by counsel.

      3. What are the causes of action, defenses, and counterclaims in this case? What are the
         element of the cause(s) of action, defenses and counterclaims pled?

           Plaintiff brings Count I of her Complaint for TransUnion’s alleged violations of the
           Fair Credit Reporting Act pursuant to 15 U.S.C. §§ 1681i et al., e(b) and c. Plaintiff
           alleges that TransUnion violated the FCRA by falsely reporting an account with a
           balance that was much greater than her actual obligation, and failing to conduct a
           reasonable investigation into the same.
  Case 6:19-cv-00394-ADA-JCM Document 22 Filed 09/16/19 Page 2 of 5



   Plaintiff brings Count II of her Complaint for BANA’s alleged violations of the Fair
   Credit Reporting Act pursuant to 15 U.S.C. §§ 1681s et al. Plaintiff alleges that BANA
   violated the FCRA by wrongfully furnishing erroneous information to TransUnion
   and failing to conduct a reasonable investigation into the same.

   Plaintiff brings Count III of her Complaint for BANA’s alleged violations of the Texas
   Debt Collection Practices Act pursuant to

   Defendant BANA denies Plaintiff's allegations in their entirety, and contends her
   petition fails to state a plausible claim on which relief can be granted.

   As discovery has yet to commence, Trans Union cannot provide this Court will a
   complete factual background of the case as it relates specifically to Plaintiff. Upon
   information and belief, Trans Union has accurately reported credit information
   pertaining to the Plaintiff. At all relevant times, Trans Union maintained and
   followed reasonably procedures to avoid violations of the Fair Credit Reporting Act
   and assure maximum possible accuracy of the information concerning Plaintiff in
   preparing consumer reports related to Plaintiff. Trans Union has not acted with
   malice, negligent, willful or reckless intent to harm Plaintiff, now with reckless or
   conscious disregard for the rights of Plaintiff, and Trans Union has fully complied
   with the FCRA. Trans Union will also show that any alleged damage suffered by
   Plaintiff was not caused by Trans Union.

   In addition, Trans Union does not have knowledge or possession of facts or
   documents controlled by Plaintiff. Therefore, this statement is based on the facts
   known by Trans Union at this time. Trans Union makes this statement without
   waiving any defense and reserves the right to supplement this statement as the facts
   are developed.

   Defendant Trans Union denies Plaintiff’s allegations in their entirety, and contends
   her petition fails to state a plausible claim on which relief can be granted. Whether
   Plaintiff is liable to BANA for the underlying debt obligation allegedly incurred by
   Plaintiff’s 10 year old daughter, is a question of contract law, not a factual inaccuracy.
   Trans Union is not obligated under the FCRA to adjudicate a contract dispute
   between Plaintiff and BANA. Carvalho v. Equifax Information Services, LLC, 629
   F.3d 876 (9th Cir. 2010). As such, Plaintiff has failed to state a claim for either
   1681e(b) or 1681i.

4. Are there agreements or stipulation that can be made about the facts in this case or any
   elements in the cause(s) of action?

   The following facts are undisputed:

      i.   The Court has jurisdiction pursuant to 28 U.S.C § 1331.

5. What are the parties’ view and proposal identified in Rule 26(f)(3)?
  Case 6:19-cv-00394-ADA-JCM Document 22 Filed 09/16/19 Page 3 of 5



   26(f)(3)(A): What changes should be made in the timing, form, or requirement for
   disclosures under Rule 26(a), including a statement of when initial disclosures were made
   or will be made;

   The parties do not request any changes to the timing, form, or requirement for
   disclosure under Rule 26(a).

   26(f)(3)(B): The subjects on which discovery may be needed, when discovery should be
   completed, and whether discovery should be conducted in phases or be limited to or
   focused on particular issues;

   Discovery may be needed relevant to Plaintiff's claims, Trans Union’s defenses and
   BANA's defenses. Discovery does not need to be conducted in phases or limited to
   particular issues.

   26(f)(3)(C): Any issues about disclosure, discovery, or preservation of electronically
   stored information, including the form or forms in which it should be produced;

   Any disclosure or discovery of electronic files should be produced in printed form or
   PDF.

   26(f)(3)(D): Any issues about claims of privilege or of protection as trial-preparation
   materials, including—if the parties agree on a procedure to assert these claims after
   production—whether to ask the court to include their agreement in an order under
   Federal Rule of Evidence 502;

   The parties do not anticipate needing to resolve privilege issues. If any privilege
   claims arise, they will be asserted during the course of production.

   26(f)(3)(E): What changes should be made in the limitations on discovery imposed under
   these rules or by local rule, and what other limitations should be imposed; and

   There should not be any changes to the limitations on discovery under federal or
   local rules.

   26(f)(3)(F): Any other orders that the court should issue under Rule 26(c) or under Rule
   16(b) and (c).

   None.

6. What, if any, discovery has been completed? What is any discovery remains to be done?
   Have the parties considered conducting discovery in phases?

   No discovery has taken place.

7. What, if any, discovery disputes exist?

   At this time, no discovery disputes exist.
     Case 6:19-cv-00394-ADA-JCM Document 22 Filed 09/16/19 Page 4 of 5




  8. Have the parties discussed desirability of filling a proposed order pursuant to Federal
     Rule of Evidence 502?

      Once the parties begin discovery, they will confer and determine whether a proposed
      order pursuant to FRE 502 is necessary.

  9. Have the parties discussed mediation?

      Yes, the parties have discussed mediation.


s/ Taxiarchis Hatzidimitriadis
Taxiarchis Hatzidimitriadis, #6319225
Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200
Lombard, Illinois 60148
Phone: (630) 581-5858
Facsimile: (630) 575-8188
Email: thatz@sulaimanlaw.com
Attorney for Plaintiff

s/ Tatiana Alexander (with consent)
McGuire Woods LLP
2000 McKinney Avenue, Suite 1400
Dallas, Texas 75201
Phone: (214) 932-6439
Facsimile: (469) 372-3884
Email: talexander@mcguirewoods.com
Attorney for Bank of America, N.A.

s/ Jennifer R. Bergh (with consent)
Quilling, Selander, Lownds, Winslett & Moser, P.C.
6900 North Dallas Parkway, Suite 800
Plano, Texas 75024
Phone: (214) 560-5460
Facsimile: (214) 871-2111
Email: jbergh@qslwm.com
Attorney for TransUnion LLC
      Case 6:19-cv-00394-ADA-JCM Document 22 Filed 09/16/19 Page 5 of 5



                                CERTIFICATE OF SERVICE

        The undersigned, one of the attorneys for Plaintiff, certifies that on September 16, 2019,
he caused a copy of the foregoing, JOINT RULE 26(f) REPORT, to be served via the Court’s
electronic filing database on all parties of record.



                                              Respectfully submitted,

                                              s/ Taxiarchis Hatzidimitriadis
                                              Taxiarchis Hatzidimitriadis, Esq. #6319225
                                              Counsel for Plaintiff
